444 S.E.2d 169 (1994)
336 N.C. 595
STATE of North Carolina
v.
Jarvis C. MASON.
No. 446A93.
Supreme Court of North Carolina.
June 17, 1994.
Michael F. Easley, Atty. Gen. by Clarence J. DelForge, III, Asst. Atty. Gen., for the State.
Brian Michael Aus, Durham, for defendant-appellant.
WEBB, Justice.
The defendant's only assignment of error is to the overruling of his motion to dismiss for the insufficiency of the evidence. He bases this argument on certain inconsistencies in the evidence and particularly on some evidence that the pistol may have fired accidentally. In determining whether evidence is sufficient to survive a motion to dismiss, the evidence is considered in the light most favorable to the State. If there is a conflict in the evidence, the resolution of the conflict is for the jury. State v. Mitchum, 258 N.C. 337, 128 S.E.2d 665 (1962). In the light most favorable to the State, there was sufficient evidence in this case to support a conviction of first degree murder. This assignment of error is overruled.
The defendant next asks us to review the record pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), to determine whether any error occurred which would require a new trial. We said in State v. Barton, 335 N.C. 696, 441 S.E.2d 295 (1994), that generally an appellant's attorney should ask this Court to search the record for errors pursuant *170 to Anders only if he believes the whole appeal is without merit. That is not the case in this appeal because the defendant has assigned error. We have examined the record nevertheless and we find no error.
NO ERROR.